     Case 2:20-cv-00625-DBB Document 32 Filed 04/28/21 PageID.716 Page 1 of 2




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    PAUL KENNETH CROMAR,                                      MEMORANDUM DECISION AND
                                                              ORDER ADOPTING [28] REPORT AND
                             Plaintiff,                       RECOMMENDATION

    v.                                                        Case No. 2:20-cv-00625-DBB-DAO

    KRAIG J. POWELL,                                          District Judge David Barlow

                             Defendant.                       Magistrate Judge Daphne A. Oberg


            The Report and Recommendation 1 issued by United States Magistrate Judge Daphne A.

Oberg recommends that Defendant’s Motion to Dismiss 2 be granted and the action dismissed

with prejudice. 3 Magistrate Judge Oberg recommended this course of action 4 because she

concluded that the court lacks jurisdiction over Plaintiff’s claims based on the Rooker-Feldman

doctrine 5 and the Younger abstention doctrine. 6 Magistrate Judge Oberg also concluded that

Plaintiff’s complaint fails to state a claim upon which relief can be granted under Federal Rule of




1
    Report and Recommendation, ECF No. 28, filed April 12, 2021.
2
    Motion to Dismiss, ECF No. 7, filed September 29, 2020.
3
    Report and Recommendation at 9.
4
    Id. at 6–8.
5
 This doctrine “provides that federal courts, other than the United States Supreme Court, lack jurisdiction to
adjudicate claims seeking review of state courts judgments.” Bisbee v. McCarty, 3 F. Appx. 819, 822 (10th Cir.
2001) (unpublished).
6
  “Younger abstention dictates that federal courts not interfere with state court proceedings by granting equitable
relief—such as injunctions of important state proceedings or declaratory judgments regarding constitutional issues in
those proceedings—when such relief could adequately be sought before the state court.” Amanatullah v. Colo. Bd.
Of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999) (citation omitted).
     Case 2:20-cv-00625-DBB Document 32 Filed 04/28/21 PageID.717 Page 2 of 2




Civil Procedure 12(b)(6). 7 She further concluded that to the extent Plaintiff seeks monetary

damages, his claim is barred by Defendant’s judicial immunity. 8

           Plaintiff was notified of the right to file objections to the Report and Recommendation

within 14 days of its service pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). 9

Plaintiff filed a “Third Judicial Notice” 10 on April 23, 2021. This notice does not set forth any

objections to the Report and Recommendation or even reference the Report and

Recommendation. Accordingly, the court concludes that no party filed a written objection to the

Report and Recommendation by the specified deadline. Because of this conclusion and because

the analysis and conclusion of the Magistrate Judge are sound, the Report and Recommendation

of Magistrate Judge Oberg is adopted in its entirety.

                                                       ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation is ADOPTED.

Defendant’s Motion to Dismiss is GRANTED and the action is DISMISSED WITH

PREJUDICE.

           Signed April 28, 2021.

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Barlow
                                                        United States District Judge



7
    Report and Recommendation at 8–9.
8
    Id.
9
    Id. at 9–10.
10
     Third Judicial Notice, ECF No. 31, filed April 23, 2021.



                                                                                                     2
